Citation Nr: 1733865	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and an adjustment disorder with anxiety.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  An August 2011 rating decision denied a rating in excess of 30 percent for PTSD, and, after a change in the Veteran's diagnosis, an August 2016 rating decision denied a rating in excess of 30 percent for an adjustment disorder with anxiety.

As discussed more fully below, the medical evidence indicates that the nature of the Veteran's condition has changed during the course of the appeal.  Consequently, the Board has recharacterized the Veteran's claim for an increased rating for his PTSD to a broader claim for an increase in the rating of an acquired psychiatric disorder, to include PTSD and an adjustment disorder with anxiety.  See Clemons v. Shinkseki, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via live video conference in June 2017.  A transcript of the hearing is associated with the Veteran's claims file.


FINDING OF FACT

Throughout the appeal period, the Veteran's acquired psychiatric condition has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); occupational and social impairment with reduced reliability and productivity has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an acquired psychiatric condition have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Codes 9411 & 9440 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In this case , required notice was provided by a letter dated February 2011.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records during the relevant appeal period have been obtained and associated with the claims file.  Neither the Veteran nor the record has alerted the Board to the existence of any other medical records or other evidence relevant to this claim.

The Veteran was also provided with VA examinations in March 2011 and December 2015.  The Board finds that these examinations were adequate because they were conducted after a review of the Veteran's claims file and an in person examination.  They also describe the Veteran's condition in sufficient detail to permit the Board to rate the Veteran's disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not raised any issues with the adequacy of these examinations. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating for an Acquired Psychiatric Condition

Prior to the Veteran filing the claim that is the subject of this opinion, the Veteran was already service-connected for PTSD, rated 30 percent disabling.  As discussed further below, based on the medical evidence, the Veteran's diagnosis has changed from PTSD to an adjustment disorder with anxiety.  However, the name given to the Veteran's condition has little effect on the analysis of the appropriate disability rating for the Veteran's mental health condition because VA regulations provide that all mental health conditions are rated under the same General Rating for Mental Disorders.  38 C.F.R. § 4.130.

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern." Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must consider the evidence of disability during the period one year prior to the application.  Hazan v. Gober, 10 Vet. App. 511 (1997). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter. VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA regulations provide that a mental disorder is assigned a 30 percent disability rating where the disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

Mental disorders are evaluated as 50 percent disabling when they cause occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned where a mental disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms listed in the various levels of rating criteria in § 4.130 are non-exhaustive, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vasquez-Claudio v. Shinskei, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the symptoms listed at the various levels of rating criteria in § 4.130 are deemed by VA to be representative of the corresponding levels of occupational and social deficiency. Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims Lexis 722, at 18-19 (Decided May 19, 2017).  Thus, the fact that a claimant has a symptom listed in one evaluation level without an analogue at lower evaluation levels indicates that the presence of that symptom alone may be cause for finding that the claimant's condition meets that particular level of disability.  Id. at 19.

During the appeal period, the Veteran has sought treatment for his mental health symptoms.  A March 2010 VA treatment record indicated that the Veteran reported a sad mood and was observed to have an anxious affect; however, he was fully oriented, and had appropriate judgment and a cooperative attitude.  The Veteran reported difficulty sleeping 2-3 times per week.  The Veteran reported normal relationship difficulties for retirees, where the wife felt her space has been invaded by the retired husband.  The Veteran also described symptoms of anger, nightmares, intrusive thoughts, and anxiety, and reported that, of those symptoms, anxiety was felt most intensely.  The Veteran reported similar symptoms and was observed to be in a similar condition at treatment sessions thoughout the next few months.

An October 2010 VA treatment record indicated similar symptoms and condition to the Veteran's previous sessions, but the Veteran's sleep disturbances had increased to become nightly and he reported "shutting down" when angry with his wife.

A January 2011 treatment record also documents nightly sleep disturbances.  The Veteran reported waking up around 3:00 in the morning and going around the house checking to make sure that doors and windows were locked.  The Veteran was experiencing nightmares related to his service and reported that they were more intense than they had been previously.

At the March 2011 VA examination, the Veteran reported intrusive thoughts about experiences from his time in service.  He reported frequent nightmares, awakening in a panic, and recounted an experience where he hit his wife and another where he hit the wall, believing that he was in a fight with the enemy as a result of his dreams.  The Veteran experienced hypervigilance, anger and mistrust, and an intense startle reflex (especially to loud noises).  The Veteran tried to avoid thinking about his wartime experiences and avoided crowds.  The Veteran also frequently considered alternative histories of his life, i.e. what if things had been different in Vietnam and he had been seriously injured.  The examiner explained that these symptoms were bothersome but not debilitating.  The Veteran's symptoms occurred approximately 5-6 times per month and lasted 30-45 minutes.  The Veteran had retired approximately 4 years prior to the examination, not due to the Veteran's condition (he had worked for 30 years at his job immediately before his retirement).  Outpatient counseling and group therapy were treating the Veteran with seemingly good effect.

Socially, the Veteran was in his second marriage which had lasted approximately 40 years, though the Veteran reported that his wife believed he needed anger management.  The Veteran was close with his grown children.  The Veteran also reported other socially positive relationships, saying, "I feel everybody likes me."  The Veteran and his wife saw another couple socially to play cards, and the Veteran enjoyed shooting pool and bowling.

The Veteran showed no signs of impaired thought processes or communication, delusions or hallucinations, inappropriate behavior, and denied suicidal or homicidal ideation.  The Veteran's hygiene and activities of daily living were good.

The examiner discussed the Veteran's behavior regarding checking that doors and windows were locked, seating himself where no one could sneak up behind him, and considering whether he was in a location where he might be ambushed.  The examiner explained that this behavior did not rise to the level of a compulsion and did not interfere with the Veteran's employment or social functioning.  The Veteran reported panic attacks that were infrequent and short-lived.  The Veteran's nightmares and awakenings in the night impaired his sleep, but did not interfere with daytime activities.

The examiner's assessment was that the Veteran's symptoms reduced his quality of life and mildly stressed his marriage, but had no apparent effect on his occupation.  The examiner suggested that sleeping medication might be helpful, but the Veteran refused them.  The examiner noted that PTSD counseling appeared to be helpful, but that the Veteran appeared to be mostly at his baseline.

A July 2011 VA treatment record documents that the Veteran reported he was "doing okay" and that his anger had improved.  The Veteran still had no suicidal or homicidal ideations.

An August 2011 VA treatment record documents that the Veteran was dealing with marital stress and sleep disturbances most nights.

An October 2011 VA treatment record documented that the Veteran's mood was euthymic with appropriate affect and judgment and a cooperative attitude.  The Veteran still reported nightmares, but was happy about the recent birth of a new grandchild.

A November 2011 VA treatment note documented that the Veteran remained relatively socially active.  He had spent the recent Veterans Day holiday in the company of friends who were also Veterans.  He also reported spending time at the local senior center where he played pool with fellow seniors.  He reported sleep disturbances that prevented him from ever getting a full night's sleep.

A January 2012 VA treatment note documents that the Veteran reported nightmares 2-3 times per week, and that at one point he had ended up kicking his wife in the middle of a dream.  He had had a good holiday with his family even though he does not do well with a lot of people.

A February 2012 VA treatment note reported very bad nightmares.

An April 2012 VA treatment note documented that the Veteran had a euthymic mood, restricted range of affect, impaired judgment, and cooperative attitude.  The Veteran was getting along well with his wife and helping to babysit his youngest grandchild.  He continued to have sleep disturbances about every night, with no suicidal or homicidal ideation.

VA received statements in May 2012 from the Veteran and his sister describing that the Veteran had intrusive thoughts of his time in Vietnam and dreams about those experiences.  These statements also described that he often wondered why he made it when others did not, and noted the Veteran's hypervigilance.

A July 2012 VA treatment note documents the Veteran's depressed mood, restricted range of affect, impulsive judgment, and cooperative attitude.  Nevertheless, the Veteran reported that he was getting along fairly well despite continued sleep disturbances.

A September 2012 VA treatment note documented the Veteran's euthymic mood, appropriate affect, and cooperative attitude.  The Veteran had recently visited relatives in his native Alabama, and had been in touch with some of his fellow Veterans.  He was getting along well with his wife and helping to babysit his youngest grandchild.  He reported nightmares approximately 2-3 times per week.  He had been prescribed some medication for his PTSD symptoms, which he did not take daily.  He reported that he was still unable to go to sleep without checking that the doors and windows were locked.  His anger management problems were helped by anger management classes.

A November 2012 VA treatment noted continued to document that the Veteran had been in contact with some of his fellow veterans.  However, this contact had brought back memories that triggered a depressed mood.  The Veteran continued to report sleep disturbances.

A January 2013 VA treatment record documented the Veteran's somber mood, restricted range of affect, and cooperative attitude.  The Veteran was dealing with the recent death of his great-grandchild and the alleged involvement of the child's mother.

A February 2013 VA treatment record documented the Veteran's euthymic mood, appropriate judgment, and cooperative attitude.  The Veteran continued to worry about his family in the wake of the death of his great-grandchild.  He reported sleep disturbances 5 times per week, with some nightmares related to his service experiences.  This continued to be the Veteran's condition over treatment records during the next few months.

An October 2013 VA treatment record documented the Veteran's somber mood and appropriate affect.  The Veteran reported that his mood was down due to the season.  He reported helping to care for his great-granddaughter, and continued to deal with the death of another of his great-grandchildren.

A December 2013 VA treatment record noted that the Veteran was not taking any mental health medications.

A March 2014 VA treatment note documented that the Veteran was still not taking any psychotropic medications and that he continued to have dreams about his experiences in Vietnam.  The Veteran remained married to his wife of 43 years and was involved with his family, helping to care for one of his grandchildren and was socially active, enjoying shooting pool and occasionally movies with his wife.  The provider noted that the Veteran was in little apparent distress.

A June 2014 VA treatment note indicates that the Veteran reported a good mood, and manifested a cooperative manner without other objective signs or symptoms outside of normal limits.  The Veteran reported a good relationship with his wife.  The Veteran was functioning fairly well, with minimal interest in treatment.  At this point, the Veteran was primarily preoccupied with his physical health.  The provider noted that his prior mild PTSD symptoms were largely in remission.

A July 2014 VA treatment note documented that the Veteran continued to be preoccupied with his physical health.  He reported that his mood was "alright" and manifested a serious and reflective manner.  The provider recorded that the Veteran's observable behavior was within normal limits.

An August 2014 VA treatment note documented that the Veteran reported a sad mood, and manifested a troubled manner, but no objective signs or symptoms outside of the normal limits.  The Veteran reported dreams of his Vietnam experiences 1-3 times per week, triggered by movies or TV shows.  The Veteran stated that when driving alone his mind would wander, and he would find himself thinking about how he might potentially be ambushed.

A September 2014 VA treatment note documented that the Veteran refused psychotropic medications and denied symptoms of depression, anxiety, and suicidal or homicidal ideation.  The Veteran reported that his nightmares would come once or twice a week and then not at all for several weeks.

A January 2015 VA treatment record documented the Veteran's sad mood and troubled manner, but no behavioral signs or symptoms outside of normal limits.  The Veteran reported that he remained socially active, getting together with his in-laws and talking to his neighbors.  He reported that he had been feeling up and down, and was still having dreams triggered by military themed films or TV shows and that he often thought about why he was spared when others were not.

A July 2015 VA treatment note documented that the Veteran had a cooperative manner and manifested no behavioral signs or symptoms outside of normal limits during the treatment session.  The Veteran had recently gone to visit elderly family members in Alabama.  The Veteran reported that tried to keep his mind busy to prevent reflecting on his time in Vietnam or why he made it home when others did not.  The Veteran reported that he and his wife enjoyed looking after his 4-year-old granddaughter.  The provider assessed the Veteran as stable.

A December 2015 VA treatment note documented that the Veteran reported a good mood and manifested a cooperative manner without any objective behavioral signs and symptoms outside of the normal limits.  The Veteran had been on two trips with his wife, and his granddaughter had recently called wanting to spend time with the Veteran.  The Veteran had seen another veteran at the hospital who was in a wheel chair, and this caused the Veteran to reflect on why he had avoided injury when the other Veteran had not.  The provider assessed the Veteran as stable.
At the December 2015 VA examination, the Veteran reported that his marriage was going "so-so",  and claimed that his wife believed he acted crazy and was quick to anger.  The Veteran reported that he tried to keep busy with chores and TV.  He stated that he and his wife get together with other family members to play cards and sometime go out to dinner.  The Veteran enjoyed shooting pool and bowling, but had lost some opportunity to do so due to the recent passing of his friends and acquaintances that he did those activities with.  The Veteran had four adult daughters who he had good relationships with and who he saw on the weekends.  The Veteran also reported good relationships with his 10 grandchildren.  The Veteran had been retired since 2007 and reported that he was generally enjoying retirement.  He reported nightmares that seemed to be triggered by TV.  The examiner stated that the Veteran did not meet all the criteria for PTSD because the Veteran did not demonstrate two or more negative alterations in cognition and mood associated with his traumatic events, beginning or worsening after the traumatic event occurred.  The examiner noted that the Veteran continued to experience sequellae from his experiences in the military and met the criteria for an adjustment disorder with anxiety related to his military service and previous PTSD diagnosis.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

A January 2016 VA treatment note documented that the Veteran reported good mood and no objective behavioral signs or symptoms outside of the normal limits during the treatment session.  The Veteran reported that he had too much free time with nothing to do after 8 years of retirement.  Two of his friends had passed away.  The Veteran discussed his 4 adult daughters, 2 of whom were married, and that he liked his sons-in-law.  The Veteran was in touch with his fellow Veterans and was planning a reunion with them around the same time as his upcoming family reunion.  The provider assessed the Veteran as stable.  The Veteran's condition was described in similar terms in treatment notes throughout the rest of 2016.

At the hearing in June 2017, the Veteran described his sleeping problems again.  He reported that he had nightmares about his experience in Vietnam and had to avoid all military themed TV and movies.  He recounted the incidents where he had hit his wife and the wall while sleeping and discussed his intense startle response.  He stated that he was on guard all the time, did not like people to be behind him, and described difficulty with his short term memory (forgetting short grocery lists and misplacing items).  He reported that he had been married for 45 years to his wife.

Based on the foregoing evidence the Board finds that the evidence of record most closely approximates a 30 percent rating due occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  38 C.F.R. § 4.130.  This was the opinion of both the March 2011 and December 2015 VA examiners, and it is also consistent with the Veteran's treatment records as well as the testimony he provided at the June 2017 hearing.  The Veteran's records reveal he has consistently dealt with chronic sleep impairment, anxiety, and hypervigilance throughout the appeal period; and that he has intermittently experienced times of depressed mood, mild memory loss, and impaired or impulsive judgment.  Such symptoms are contemplated by the 30 percent rating currently assigned for his service-connected disability.  Significantly, the record also demonstrates that throughout this time, the Veteran appears to have functioned satisfactorily.  He maintained a generally stable relationship with his wife of more than 40 years, as well as relationships with his adult daughters and grandchildren.  He remained in contact with his fellow Veterans and developed social relationships with other seniors, neighbors, and his in-laws.  As time went on, his treatment providers even noted that his PTSD symptoms went into remission, giving way to residual anxiety, which, even if it continued to affect his life at a similar level of intensity as his previous PTSD, appears to be an improvement, of a kind, in his condition.

The Board has considered the applicability of a 50 percent rating which requires a showing of symptoms causing occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  Of the listed symptoms in the criteria for a 50 percent disability rating, the Veteran has only manifested panic attacks and impaired judgment.  However, his panic attacks have been described as infrequent and short in duration.  Panic attacks are also a feature of the 30 percent rating when they occur weekly or less.  Id.  The Board finds that the Veteran's "infrequent" panic attacks are more in line with the 30 percent criteria than the criteria for a 50 percent rating.  The Board has also considered the impaired or impulsive judgment that was documented in several of the Veteran's VA treatment notes.  However, the Board finds that this does not appear to be a consistent and general feature of the Veteran's condition.  Most often, the providers determined that his judgment was appropriate.  The Board has also considered the extent of the Veteran's memory loss, particularly his testimony regarding forgetting the contents of short grocery lists or misplacing items.  However, the Board finds that this level of memory loss is most consistent with forgetting names, directions, and recent events described in the 30 percent criteria and not forgetting to complete tasks as described in the criteria for a 50 percent rating.  Id.

More broadly, the Board finds that the Veteran cannot be said to have symptoms that reduce his reliability and productivity to the degree required by a 50 percent disability rating.  38 C.F.R. § 4.130.  The record reflects that the Veteran has kept up with his familial responsibilities throughout the appeal period, and has a reasonable level of activity for a retiree.  He also maintains both familial and other social relationships that appear to be stable and effective.  Under these circumstances, the Board finds that a 30 percent rating is more appropriate than a 50 percent disability rating.

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine. However, reasonable doubt cannot aid the Veteran where the evidence of record preponderates against a claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

A disability rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD and an adjustment disorder, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


